                 Case 21-10918-CTG              Doc 14       Filed 06/09/21        Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           )
In re:                                                     ) Chapter 11
                                                           )
ALEX AND ANI, LLC, et al.,1                                ) Case No. 21-10918 (___)
                                                           )
                       Debtors.                            ) (Joint Administration Requested)
                                                           )

                            DECLARATION OF RYAN MERSCH
                         IN SUPPORT OF THE DEBTORS’ MOTION
                       FOR ENTRY OF INTERIM AND FINAL ORDERS
              (I) AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL,
                (II) GRANTING ADEQUATE PROTECTION, (III) MODIFYING
              THE AUTOMATIC STAY, AND (IV) GRANTING RELATED RELIEF

         I, Ryan Mersch, hereby declare under penalty of perjury, pursuant to section 1746 of title

28 of the United States Code, as follows:

         1.      I submit this declaration (the “Declaration”) in support of the Debtors’ Motion for

Entry of Interim and Final Orders (I) Authorizing the Debtors to Use Cash Collateral, (II)

Granting Adequate Protection, (III) Modifying the Automatic Stay, and (IV) Granting Related

Relief (the “Cash Collateral Motion”),2 filed with this Court on June 9, 2021 (the “Petition Date”).

         2.      This Declaration is based on my personal knowledge or opinions or on information

I obtained from the Debtors’ advisors, books and records, and/or from Portage Point Partners, LLC

(“Portage Point”) employees working under my supervision, direction, or control.



1   The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal
    tax identification numbers, are as follows: Alex and Ani, LLC (8360); A and A Shareholding, Co., LLC (7939);
    Alex and Ani International, LLC (2247); Alex and Ani Retail, LLC (1227); Alex and Ani Assembly, LLC (3215);
    Alex and Ani California, LLC (6368); Alex and Ani Canada, LLC (3317); Alex and Ani Puerto Rico, LLC (1477);
    and Alex and Ani South Seas, LLC (8592). The Debtors’ headquarters and mailing address is: 10 Briggs Drive,
    East Greenwich, RI 02818.
2   Capitalized terms used but not defined herein have the meanings given to such terms in the Cash Collateral Motion
    and proposed Interim Order, each as applicable.
                  Case 21-10918-CTG         Doc 14     Filed 06/09/21    Page 2 of 6




       3.         I am not being specifically compensated for this testimony other than through

payments Portage Point would receive as a professional pursuant to an application to be filed at a

later date. I am over the age of 18 years and authorized to submit this Declaration on behalf of the

Debtors. If called to testify, I could and would competently testify to the facts set forth herein.

                                   Background and Qualifications

       4.         I am a Director at Portage Point, which I joined in 2017 and which has its principal

place of business at 300 North LaSalle Drive, Suite 1420, Chicago, Illinois 60654. At Portage

Point, I have worked directly with companies and their management teams to help stabilize

financial and operational performance by developing and implementing comprehensive

profitability, working capital and liquidity management plans. Prior to joining Portage Point, I

was an Investment Banking Analyst in the Mergers & Acquisitions Group at Lazard where I

focused on valuation services and strategic alternative assessments. I hold a B.S. in Finance from

the Kelley School of Business at Indiana University and am a member of the Turnaround

Management Association.

       5.         I have experience handling complex financial and other restructuring matters for a

variety of companies (distressed or otherwise and both in and out of court) across a wide spectrum

of industries. My areas of expertise include, among other things, (a) advising on financial and

operational restructuring strategies, (b) sizing, structuring, raising, and executing all aspects of

financing transactions, including distressed and debtor-in-possession financings, (c) facilitating

sale processes both in and out of court for companies undergoing financial distress, (d) liquidity

management and forecasting, contingency planning, financial modeling, developing and

implementing performance improvement initiatives, and (e) complex in-court and out-of-court

restructurings.




                                                   2
               Case 21-10918-CTG          Doc 14      Filed 06/09/21     Page 3 of 6




                                   Portage Point’s Engagement

       6.      The Debtors engaged Portage Point in April 2021 to serve as its financial advisor

and investment banker and advise the Debtors with respect to strategic and business alternatives.

Since commencing its engagement, Portage Point has provided assistance in connection with the

Debtors’ strategic alternatives process, including a potential sale process. Portage Point has

worked closely with the Debtors’ management and other restructuring professionals and has

become well-acquainted with the Debtors’ capital structure, liquidity needs, and business

operations.

              The Debtors Have an Immediate Need for Use of Cash Collateral

       7.      I believe that Debtors’ business requires immediate access to liquidity to ensure

that they are able to continue operating during these chapter 11 cases, preserve the value of their

estates for the benefit of all parties in interest, and pursue value-maximizing restructuring

transactions as contemplated by the RSA. I understand that all of the Debtors’ available cash

constitutes the Prepetition Secured Parties’ Cash Collateral, and the Prepetition Secured Parties

have security interests in substantially all of the Debtors’ assets, including their inventory and the

proceeds thereof. During these chapter 11 cases, the Debtors will need the cash generated from

their assets and operations, including sales of inventory, to satisfy certain payments that are

essential for the continued management, operation, and preservations of the Debtors’ businesses.

Without prompt access to Cash Collateral, I do not believe Debtors will be able to satisfy employee

compensation obligations, satisfy trade payables incurred in the ordinary course of business,

preserve and maximize the value of their estates, including by conducting a sale and marketing

process, and fund the administration of these chapter 11 cases, which would cause immediate and

irreparable harm to the value of the Debtors’ estates to the detriment of all stakeholders. I believe




                                                  3
               Case 21-10918-CTG          Doc 14      Filed 06/09/21     Page 4 of 6




the ability to satisfy these expenses as and when due is essential to the Debtors’ continued

operation of their businesses during the pendency of these chapter 11 cases.

       8.      Against that backdrop, the Debtors negotiated with the Prepetition Secured Parties

to develop a Budget, adequate protection package, and restructuring timeline that would induce

the lenders to consent to the use of their Cash Collateral in light of the Debtors’ circumstances.

The Debtors and the Prepetition Secured Parties agreed that consensual use of Cash Collateral—

not a new debtor-in-possession financing facility—was appropriate. Accordingly, the Debtors

reached an agreement with the Prepetition Secured Parties regarding the consensual use of their

Cash Collateral on the terms set forth in the proposed Cash Collateral Orders.

       9.      The Debtors, with the assistance of their advisors, developed the Budget governing

their use of Cash Collateral during the period for which the Budget was prepared. As reflected in

the Budget, as of the Petition Date, the Debtors have approximately $10.2 million in cash on hand,

which, taking into account the costs of these chapter 11 cases, I believe will allow the Debtors to

operate in bankruptcy for approximately 16 weeks without having to seek additional liquidity.

Thus, I believe that the Debtors’ swift emergence from these chapter 11 cases in compliance with

the milestones set forth in the RSA is in the best interest of all stakeholders.

       10.     I also understand that all of the Debtors’ $10.2 million of cash on hand is

encumbered by liens in favor of the Prepetition Secured Parties. As such, I do not believe there is

unencumbered cash sufficient to support the Debtors’ ordinary course business operations, let

alone the added costs of administering these chapter 11 cases. The Budget contains line items for

each category of cash flow anticipated to be received or disbursed during this period. I believe

that the Budget includes all reasonable, necessary, and foreseeable expenses to be incurred in

connection with the operation of the Debtors’ business for the period set forth in the Budget.




                                                  4
              Case 21-10918-CTG          Doc 14     Filed 06/09/21     Page 5 of 6




Further, I believe that the Budget establishes that the Debtors will have adequate liquidity during

this period. Both the Budget and the terms of the Cash Collateral Orders are a product of extensive

negotiations conducted in good faith and at arm’s length among the Debtors and the Prepetition

Secured Parties. I believe that the terms of the Cash Collateral Orders (and the Debtors’ use of

Cash Collateral thereunder) are fair and reasonable, and reflect the Debtors’ exercise of prudent

business judgment.

       11.     It is my understanding that the Debtors propose to provide the Prepetition Secured

Parties with an adequate protection package including, among other things, adequate protection

liens, superpriority claims, and payment of certain fees and expenses. I believe that each form of

adequate protection is appropriate under the circumstances and will adequately protect the

Prepetition Secured Parties against any actual diminution in value of their interest in the Cash

Collateral.

       12.     Because the Debtors’ access to Cash Collateral is fundamental to the Debtors’

continued business operations and the success of these chapter 11 cases, I believe the relief

requested in the Cash Collateral Motion is necessary and appropriate to avoid immediate and

irreparable harm to the Debtors’ estates, and should be approved by this Court.




                                                5
               Case 21-10918-CTG     Doc 14    Filed 06/09/21   Page 6 of 6




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true correct.


Dated: June 9, 2021
                                          /s/ Ryan Mersch
                                          Ryan Mersch
                                          Portage Point Partners, LLC
                                          Director
